
	

113 HRES 719 IH: Recognizing the 20th anniversary of AmeriCorps on September 12, 2014.
U.S. House of Representatives
2014-09-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		2d Session
		H. RES. 719
		IN THE HOUSE OF REPRESENTATIVES
		
			September 10, 2014
			Mr. Price of North Carolina (for himself and Ms. Matsui) submitted the following resolution; which was referred to the Committee on Education and the Workforce
		
		RESOLUTION
		Recognizing the 20th anniversary of AmeriCorps on September 12, 2014.
	
	
		Whereas every day in communities across America, AmeriCorps members are making a powerful impact on
			 the most critical issues facing our Nation;
		Whereas, on September 12, 2014, the Nation will mark the 20th anniversary of AmeriCorps with a
			 simultaneous, nationwide swearing-in of a new class of AmeriCorps members
			 and recognition events saluting AmeriCorps members and alumni for their
			 dedication and impact;
		Whereas AmeriCorps has proven to be a highly effective way to engage Americans in solving problems,
			 strengthening communities, bolstering the volunteer sector, renewing the
			 ethic of service, and expanding economic and educational opportunity for
			 those who serve;
		Whereas since 1994, more than 900,000 Americans of all ages and backgrounds have joined AmeriCorps,
			 serving more than 1 billion hours and improving the lives of countless
			 Americans;
		Whereas AmeriCorps members address the most pressing challenges facing our Nation: educating
			 students for jobs of the 21st century, expanding economic opportunity,
			 addressing the needs of military families and a new generation of veterans
			 returning from war, helping communities rebuild after natural disasters,
			 promoting health and well-being, and preserving the Nation’s parks and
			 public lands;
		Whereas national service expands economic opportunity by creating more sustainable, resilient
			 communities and providing experience, career skills, and more than $2.7
			 billion in college scholarships for those who serve;
		Whereas AmeriCorps members last year mobilized more than 4,000,000 community volunteers, helping
			 the organizations they serve significantly increase their reach and
			 impact;
		Whereas AmeriCorps members serve in more than 25,000 locations nationwide, bolstering the civic,
			 neighborhood, and faith-based organizations that are so vital to our
			 Nation’s well-being;
		Whereas AmeriCorps is a model public-private partnership that generates hundreds of millions of
			 dollars of nongovernmental resources each year to strengthen community
			 impact and increase return on taxpayer dollars;
		Whereas AmeriCorps, working hand-in-hand with its network of Governor-appointed State Service
			 commissions, has developed an efficient and effective structure for
			 engaging Americans in results-driven service that is poised for further
			 growth and success in the future;
		Whereas in response to the strong demand from nonprofit organizations and from individuals who want
			 to serve, AmeriCorps has developed innovative and cost-effective
			 partnerships with other Federal agencies and the private sector that meet
			 critical national needs and expand opportunities for Americans to serve
			 their country; and
		Whereas AmeriCorps members demonstrate commitment, dedication, and patriotism by making an
			 intensive commitment to service, and after their terms of service remain
			 engaged in our communities as volunteers, public servants, and civic
			 leaders in disproportionately high levels: Now, therefore, be it
	
		That the House of Representatives—
			(1)acknowledges the significant impact and value of AmeriCorps members, alumni, and community partners
			 over the past 20 years;
			(2)promotes a national effort to salute AmeriCorps members and alumni for 20 years of service to
			 America; and
			(3)encourages citizens of all ages to find ways to give back to their communities and country through
			 AmeriCorps and other programs.
			
